Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status:
Claims 11, 17 and 23-26 have been cancelled.
Claims 1-10, 12-16 and 18-22 are under examination. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/21/21 and 9/28/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Patel et al. (US 20180141275) teach methods of preparing a 3D printed article by forming layers of powder in a receptacle/cavity and depositing binding fluid on the powder layer to from incremental printed layers in the receptacle/cavity (claims 1-13). With regard to packaging, Patel et al. teach that the printed articles made are conducted through a packaging module that places the one or more articles into a package such as blister packs ([0224, 0231, 0282, 0291]; Figure 46). There is no teaching or suggesting to print directly into the cavity of, for example, a blister pack package. At best, Patel. Et al. instruct the artisan to print the layered dosage form such as a tablet (Figure 52) and . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1-10, 12-16 and 18-22 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alhnan et al. (Pharm Res. 2016;33:1817-1832) is a general review on the state of the art of 3D printed dosage forms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613